SWAN, District Judge
(dissenting). I agree that, in a proper proceeding, complainant would be equitably entitled to the relief sought against defendants Williamson and Nelson; but, in my opinion, the corporation in whose stock complainant claims an interest is a necessary party to this suit, as upon it the decree must operate. It is not enough that complainant’s right to the stock in controversy is established against the individual defendants, but the duty of the corporation to transfer the stock should also be adjudged, and this cannot be done without its presence. The dismissal of the bill against the corporation deprived the court of the power to grant the relief prayed. Crump v. Thurber, 115 U. S. 56, 5 Sup. Ct. 1154; Railway Co. v. Wilson, 114 U. S. 60, 5 Sup. Ct. 738.